USCA11 Case: 20-13570    Date Filed: 03/17/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13570
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:19-cv-01122-CEH

                     Bkcy. No. 8:17-bk-03597-MGW



In re: NILHAN FINANCIAL, LLC,

                                                             Debtor.
________________________________________________________________

CHITTRANJAN THAKKAR,

                                                           Plaintiff-Appellant,

                                  versus

KING BLACKWELL ZEHNDER & WERMUTH, PA,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 17, 2021)
          USCA11 Case: 20-13570         Date Filed: 03/17/2021    Page: 2 of 3



Before WILLIAM PRYOR, Chief Judge, JORDAN and GRANT, Circuit Judges.

PER CURIAM:

      Chittranjan Thakkar, a member of the debtor, Nilhan Financial, LLC,

appeals pro se an order affirming the decision of the bankruptcy court to approve a

claim for attorneys’ fees. The district court ruled that the amount of attorneys’ fees

requested was reasonable and that Nilhan Financial and the other entities being

represented were jointly and severally liable for the fees. We vacate the order and

remand for the district court to dismiss Thakkar’s appeal for lack of standing.

      We are obligated sua sponte to ensure that we have jurisdiction to entertain

an appeal. Reaves v. Sec’y, Fla. Dep’t. of Corr., 717 F.3d 886, 905 (11th Cir.

2013). When the district court lacks jurisdiction to consider a case on the merits,

we possess jurisdiction to correct the error. Boyd v. Homes of Legend, Inc., 188

F.3d 1294, 1298 (11th Cir. 1999).

      The district court lacked jurisdiction to entertain Thakkar’s appeal because

he lacked standing to challenge the award of attorneys’ fees. “To have standing, a

plaintiff must show: (1) he has suffered an injury in fact that is (a) concrete and

particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the

injury is fairly traceable to conduct of the defendant; and (3) it is likely, not just

merely speculative, that the injury will be redressed by a favorable decision.” Kelly

v. Harris, 331 F.3d 817, 819–20 (11th Cir. 2003). As we decided in three related


                                            2
          USCA11 Case: 20-13570        Date Filed: 03/17/2021   Page: 3 of 3



appeals, Thakkar v. Good Gateway, LLC, No. 19-14868 (11th Cir. Dec. 9, 2020);

Thakkar v. Greenspoon Marder, P.A., No. 20-11068 (11th Cir. Jan. 4, 2021);

Thakkar v. Nejame Law, P.A., No. 20-12768 (11th Cir. Feb. 11, 2021), Thakkar

lacks standing to appeal an order of the bankruptcy court that only indirectly

affects his pecuniary interest in the debtor. See Atkinson v. Ernie Haire Ford, Inc.

(In re Ernie Haire Ford, Inc.), 764 F.3d 1321, 1325 (11th Cir. 2014). As was true

in those appeals, the approval of the claim of King Blackwell Zehnder & Wermuth,

PA, for attorneys’ fees only indirectly affected Thakkar’s pecuniary interests, if at

all. See Fla. Stat. § 605.0110(4) (“A member of a limited liability company has no

interest in any specific limited liability company property.”). No guarantee existed

that Thakkar would receive any surplus remaining even if Nilhan Financial

satisfied its obligations to its creditors. See 11 U.S.C. § 726(a). Because Thakkar

lacked standing to challenge the decision of the bankruptcy court, it follows that

the district court had no jurisdiction to entertain Thakkar’s appeal. We vacate the

order of affirmance and remand for the district court to dismiss Thakkar’s appeal

for lack of subject-matter jurisdiction.

      VACATED AND REMANDED.




                                           3